BLUE, Judge.
Cleveland Jones appeals his burglary conviction and prison releasee reoffender sentence. We see no reversible error and affirm. We certify conflict with the Fourth District’s position on prison releas-ee reoffender sentences for burglary of an unoccupied dwelling. Compare State v. White, 736 So.2d 1231 (Fla. 2d DCA 1999), with State v. Huggins, 744 So.2d 1215 (Fla. 4th DCA 1999), review granted, 761 So.2d 332 (Fla.2000).
Affirmed; conflict certified.
PATTERSON, C.J., and THREADGILL, J., Concur.